Case: 1:21-cv-00016-MWM Doc #: 7 Filed: 01/19/21 Page: 1 of 1 PAGEID #: 298




              -.-jt .:f0^
                                                           w
        SENDER; COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY
        • Complete items1,2, and 3.                                  oignaiur©
       • Print your name and address on the reverse
         sothat we can return the card toyou.                                                                         O Agent
       • Attach this card to the back of the maiipiece,        B. Received by (Printed Name),'                        D Addressee
          or on the front ifspace permits.                                                                       C.' Date ofDelivery
       1.. Article Addressed to:                                 —                               %    \•     }
                                                               D. Is delivery address differerjit froiVfteit I?       n
                                                                  ifYES, enter delivery address beloW-
       MIDWAY MAINTENANCE
       SERVE: WILLIAM RMEYER
       101 FOX DRIVE
       PIQUA, OH 45356

                                                               Service Type
                       ill..
            9590 9402 48989032 8859 61
                                                          • AdultSignature
                                                          n   • • - --
                                                              Certified Maii®
                                                                                                       D Priority Mall Express®
                                                                                                       D Registered Mail™
                                                                                                       O Registered Mail Restricted
                                                                                                           Delivery
                                                          • Certified Mail Restricted Delivery        .^Tfeturn Receipt for
      2. Articie Number (Transferfrom service label)      n Coliect onDelivery                       Merchandise
                                                          • Collect onDelivery Restricted Delivery O Signature Confirmation™
       7011 D15D DDDl Lti4S T434                          • Insured Mail                               D Signature Confirmation
                                                          n                Restricted Delivery           Restricted Delivery
     PS Form 38t1, July 2015 PSN 7530-02-000-9053
                                                                                                     Domestic Return Receipt
